                 ISTRIC
            TES D      TC
          TA




                                             O
     S
                                                             Case is




                                              U
    ED




                                               RT
                                           D
                           RDERE




UNIT
                 OO                                          dismissed with
         IT IS S                                             prejudice. The




                                                     R NIA
                                                             Clerk shall close




NO
                                         ixson               the file.
                               as S. H




                                                     FO
                         hom
              J u d ge T
                                                                Dated: 4/18/19




 RT




                                                 LI
         ER




    H




                                             A
              N                                  C
                                F
                  D IS T IC T O
                        R
